



EXHIBIT (10-15)




The Gillette Company Financial Planning
Reimbursement Program







--------------------------------------------------------------------------------






THE GILLETTE COMPANY FINANCIAL PLANNING
REIMBURSEMENT PROGRAM
REVISED OCTOBER 2004
(with amendments adopted through August 21, 2006)


Eligibility
Each executive of the Company who (i) is generally treated as a United States
employee for employment and benefit purposes, (ii) is not eligible for the
Company's Senior Executive Financial Planning Program, and (iii) is either a
grade level 25 or above, or holds any of the following By-Law officer positions
in The Gillette Company: Vice President, Internal Auditor, Patent and Trademark
Counsel, or Secretary.
 
 
Program Benefit
Reimbursement by Company of financial counseling, estate planning, tax
preparation, retirement and other related financial planning services for the
participant and his/her spouse, domestic partner or dependent children.
 
 
Available Providers
Any qualified tax, financial, legal or similar firm selected by participant.
 
 
Excluded Services
Brokerage or other investment transaction fees; asset management fees; insurance
premiums; services for individuals other than participant, his/her spouse or
domestic partner and dependent children.
 
 
Maximum Benefits
During employment: $5,000 of reimbursements received in any calendar year.
 
Following retirement under a Company-sponsored retirement plan: $3,000 of
reimbursements received in any calendar year, over the participant's life.
 
Employees who terminate under the terms of a Company Change of Control Severance
plan will receive a lump sum payment of these amounts on or about January 1
annually. An employee who is considered “bridgeable” under the terms of The
Gillette Company’s Retirement Plan will be eligible to receive the active amount
until his or her earliest retirement date.
 
 
Tax Effects
Program benefits received by participant will be includable in compensation. The
participant is responsible for applicable Federal and State income taxes and
FICA taxes.
 
 
Termination of Participation
Last day of calendar year in which participant ceases to be an eligible
executive, unless participant qualifies for retirement benefits under this
program.
 
 
Program Amendment and Termination
At discretion of the Company, by action of the Compensation Committee of the
Board of Directors, without requirement of advance notice.
 
 
Effective Date
January 1, 1999 (for eligible executives on or after such date).
 
 
 
By: /s/ Edward E. Guillet
 
Senior Vice President - Human Resources
 
 
[reflects amendments adopted through August 21, 2006]








